DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.  The rejection of claim 5 has not been overcome by the amendments.  Concerning the limitations which were in now-cancelled claim 3, the teaching of Katsman would have provided sufficient motivation to one having ordinary skill in the art to produce a correction coefficient that would suppress the power value because Katsman explicitly teaches that Doppler pixel values may be multiplied by a scale factor.  Scaling factors can be either positive or negative as known in the art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, “tends to be” is indefinite because a tendency does not clearly define the bounds of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Katsman (US 6139498, of record).
Regarding claims 1 and 6, Katsman discloses an ultrasonic diagnostic apparatus and method (1:21-22, “ultrasound systems…radiology”), comprising a memory storing a program for controlling operation of the ultrasonic diagnostic apparatus; a processor programmed to execute the program, which when executed causes the processor to: perform pre-processing on an input pixel value pair (Fig. 7 outlines pre-processing steps) including a first input pixel value constituting a first ultrasonic image (9:21-25, “greyscale”) and a second input pixel value constituting a second ultrasonic image (9:21-25, “Color Doppler”), in which a correction coefficient is generated (9:21-25, “scale factor”) based on at least one input pixel value in the input pixel value pair, and at least one input pixel value in the input pixel value pair is corrected based on the correction coefficient (9:21-25, “multiplied by a scale factor…required to be two times greater than the greyscale”); and input an input pixel value pair after the pre-processing, generates an output pixel value constituting a display image based on the input pixel value pair after pre-processing, and outputs the output pixel value (9:21-25, “before being displayed”); wherein the first ultrasonic image is a monochrome tomographic image representing a cross section of a tissue (9:21-25, “greyscale”), the second ultrasonic image is a power image (9:21-25, “Color Doppler”), the display image is a synthesized image generated by synthesizing the tomographic image and the power image, the first input pixel value is a luminance value corresponding to an echo value, and the second input pixel value is a power value (9:21-25, “pixel values…being displayed”).  While Katsman discloses generating the correction coefficient based on at least the luminance value (9:21-25, “scale factor…required to be two times greater”), Katsman does not explicitly disclose correcting the power value based on the correction coefficient, and the correction coefficient functions as a coefficient that suppresses the power value.  However, Katsman does offer ample suggestion to one with ordinary skill in the art that the scale factor may be applied arbitrarily to either greyscale or Doppler pixels (9:21-23, “Optionally, the greyscale and/or Color Doppler pixel values may be multiplied by a scale factor prior to the comparison”).  An artisan would have known that applying a positive scale factor to the greyscale pixels and not to the color Doppler pixels would effectively suppress the Doppler power values.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the scale factor of Katsman to Doppler power values, as to provide a desired contrast in the combined image.
Regarding claim 4, Katsman discloses that the processor generates the correction coefficient based on a combination of the luminance value and the power value (9:23-25, “Color Doppler pixel values may be required to be two times greater than the greyscale pixel values”…implies that the correction is based on the relationship between luminance and power values).
(8:66-67…9:1-20).  In combination with Katman’s teaching of using a scaling pixels from one or both of the images being combined (9:21-25, “scale factor”, also see rejection of claim 3 above as it pertains to selectively scaling pixel values), it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the pixel comparison and scaling of Katsman to image pixel pairs, as to provide a desired contrast in the combined image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793